Case 1:18-mc-00037-LMB-JFA Document 13-1 Filed 01/25/19 Page 1 of 20 PageID# 95




       EXHIBIT A
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA        Document
                              Document 13-1 1 Filed
                                               Filed01/25/19
                                                     01/24/19 Page
                                                               Page2 1ofof2019PageID# 96
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA        Document
                              Document 13-1 1 Filed
                                               Filed01/25/19
                                                     01/24/19 Page
                                                               Page3 2ofof2019PageID# 97
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA        Document
                              Document 13-1 1 Filed
                                               Filed01/25/19
                                                     01/24/19 Page
                                                               Page4 3ofof2019PageID# 98
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA        Document
                              Document 13-1 1 Filed
                                               Filed01/25/19
                                                     01/24/19 Page
                                                               Page5 4ofof2019PageID# 99
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page  5 of
                                                                 6 of 2019
                                                                         PageID# 100
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page  6 of
                                                                 7 of 2019
                                                                         PageID# 101
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page  7 of
                                                                 8 of 2019
                                                                         PageID# 102
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page  8 of
                                                                 9 of 2019
                                                                         PageID# 103
           Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA        Document
                              Document 13-1 1Filed
                                                Filed 01/24/19Page
                                                   01/25/19     Page
                                                                   10 9ofof2019PageID# 104
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1110
                                                                    of of
                                                                       2019
                                                                          PageID# 105
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1211
                                                                    of of
                                                                       2019
                                                                          PageID# 106
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1312
                                                                    of of
                                                                       2019
                                                                          PageID# 107
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1413
                                                                    of of
                                                                       2019
                                                                          PageID# 108
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1514
                                                                    of of
                                                                       2019
                                                                          PageID# 109
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1615
                                                                    of of
                                                                       2019
                                                                          PageID# 110
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1716
                                                                    of of
                                                                       2019
                                                                          PageID# 111
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1817
                                                                    of of
                                                                       2019
                                                                          PageID# 112
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page1918
                                                                    of of
                                                                       2019
                                                                          PageID# 113
          Case 1:19-cr-00018-ABJ
Case 1:18-mc-00037-LMB-JFA       Document
                             Document 13-1 1Filed
                                              Filed 01/24/19Page
                                                  01/25/19   Page2019
                                                                    of of
                                                                       2019
                                                                          PageID# 114
